DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15760929, filed on 3/16/18.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 7/9/21.  These drawings are acceptable.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 20060024568 (as cited on the IDS).
As to Claim 1:
	Lee discloses an energy storage device (Figs. 1, 2), comprising: 
an electrode body in which an electrode is stacked (electrode assembly 14, [0022], Figs. 1, 2); 
a container in which the electrode body is accommodated (case 15, [0022], Figs. 1, 2); 
a cover plate structure including a cover plate that closes the container (cap assembly 30, [0022], Figs. 1, 2); and 
a spacer (lead connector 17) that is attached to the electrode body (electrode assembly 14, [0022], Figs. 1, 2), wherein the spacer includes a positioning unit (electrode terminal 31, 32, [0022], Figs. 1, 2) that positions the cover plate structure (30), and
wherein an engaging unit (electrode terminal 31, 32, [0022]), engaging with the positioning unit (electrode terminal 31, 32, [0022], is provided in the cover plate structure (30).
As to Claim 2:
	Lee discloses the cover plate structure (30) includes a lower insulating member (see “… 20… insulating material… plastic…”, [0040]), and wherein the lower insulating member (30) includes the engaging unit (electrode terminal 31, 32, [0022]).
As to Claim 3:
	Lee discloses the lower insulating member (see “… 20… insulating material… plastic…”, [0040]) is provided between the cover plate (30) and the electrode body (electrode assembly 14, [0022], Figs. 1, 2).
As to Claim 4:
	Lee discloses the positioning unit (electrode terminal 31, 32, [0022], Figs. 1, 2) projects from a wall portion of the spacer (lead connector 17) toward the electrode body on an outer surface of the lower insulating member (see “… 20… insulating material… plastic…”, [0040]) opposite to the cover plate (30).  
As to Claim 5:
	Lee discloses the engaging unit (electrode terminal 31, 32, [0022]) projects from one end of the lower insulating plate (see “… 20… insulating material… plastic…”, [0040]) toward the spacer (lead connector 17).  
As to Claim 6:
	Lee discloses energy storage device (Figs. 1, 2), comprising: 
an electrode body in which an electrode is stacked (electrode assembly 14, [0022], Figs. 1, 2); 
a container in which the electrode body is accommodated (case 15, [0022], Figs. 1, 2); 
a cover plate structure including a cover plate that closes the container (cap assembly 30, [0022], Figs. 1, 2); and 
a spacer (lead connector 17) that is attached to the electrode body (electrode assembly 14, [0022], Figs. 1, 2), wherein the spacer includes a positioning unit (electrode terminal 31, 32, [0022], Figs. 1, 2) that positions the cover plate structure (30), and
wherein an engaging unit (electrode terminal 31, 32, [0022]), engaging with the positioning unit (electrode terminal 31, 32, [0022], is provided in the cover plate structure (30), and wherein 
the engaging unit (electrode terminal 31, 32, [0022]) includes a recess (insertion slots 22d) that is recessed along a first direction (X-dir) which is a long-side direction of the cover plate (30).  

    PNG
    media_image1.png
    719
    858
    media_image1.png
    Greyscale

As to Claim 7:
	Lee discloses the engaging unit (electrode terminal 31, 32, [0022]) projects from one end of a lower insulating plate (see “… 20… insulating material… plastic…”, [0040]) provided between the cover plate (30) and the electrode body (electrode assembly 14, [0022], Figs. 1, 2) toward the spacer (lead connector 17), wherein 
the engaging unit (electrode terminal 31, 32, [0022]) includes ribs (grooves 20b, [0039], Fig. 1) extending from the one end of the lower insulating plate (130), and wherein the recess (insertion slots 22d) is formed so as to be sandwiched between the ribs (grooves 20b, [0039], Fig. 1).
As to Claim 8:
Lee discloses energy storage device (Figs. 1, 2), comprising: 
an electrode body in which an electrode is stacked (electrode assembly 14, [0022], Figs. 1, 2); 
a container in which the electrode body is accommodated (case 15, [0022], Figs. 1, 2); 
a cover plate structure including a cover plate that closes the container (cap assembly 30, [0022], Figs. 1, 2); and 
a spacer (lead connector 17) that is attached to the electrode body (electrode assembly 14, [0022], Figs. 1, 2), wherein the spacer includes a positioning unit (electrode terminal 31, 32, [0022], Figs. 1, 2) that positions the cover plate structure (30), and
wherein an engaging unit (electrode terminal 31, 32, [0022]), engaging with the positioning unit (electrode terminal 31, 32, [0022]), is provided in the cover plate structure (30), and wherein
the positioning unit (electrode terminal 31, 32, [0022]) and the engaging unit (electrode terminal 31, 32, [0022]) are provided in different members and engage in a first direction (X-dir) which is a long-side direction of the cover plate (30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723